Exhibit 10.1


ASSIGNMENT AGREEMENT

THIS made this 5th day of August, 2004.

BETWEEN:

  E-COM TECHNOLOGIES INC., a Nevada company whose address is Suite 1925, 200
Burrard Street, Vancouver, British Columbia, V6C 3L6 Canada


  (hereinafter called “E-Com”)


OF THE FIRST PART

AND:

  FORT SCOTT ENERGY CORP., a Nevada company whose address is 5548 Parthenon
Place, West Vancouver, British Columbia, V7W 2V7 Canada


  (hereinafter called “Fort Scott”)


OF THE SECOND PART

WHEREAS E-Com wishes to acquire from Fort Scott, and Fort Scott wishes to assign
to E-Com, its interest in the Participation Agreement dated April 26, 2004 (the
“Participation Agreement”) between Fort Scott and Cedar Strat Corporation, on
the terms and conditions as described in this Agreement;

NOW THEREFORE this Agreement witnesseth that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
E-Com and Fort Scott, the parties covenant and agree with each other as follows:


1.     DEFINITIONS

1.1     In this Agreement:

  (a) “accredited investor” has the meaning ascribed in Regulation D of the US
Securities Act of 1933.


  (b) “Agreement” means this assignment agreement including all attached
schedules;


  (c) “AMI” means the Area of Mutual Interest as set out in the Participation
Agreement attached as Schedule “A” hereto;


  (d) “Assets” means the Petroleum and Natural Gas Rights and Leases currently
held by Fort Scott via its wholly owned subsidiary Frontier Explorations Ltd.
(Frontier), which for greater certainty are set out in Schedule “C” hereto;


  (e) “Asset Data” means all information, data and projections respecting the
Assets as further defined in section 12.1 and all such other data as may be
generated in respect of determining the potential for the existence of oil and
gas on the Lands under the Participation Agreement;


  (f) “Closing” means the closing of the transactions contemplated in this
Agreement;


  (g) “Closing Date” means August 6, 2004;


  (h) “Consideration Shares” means up to 10,000,000 common shares, subject to
adjustment, in the capital of E-Com payable in instalments as set out in this
Agreement;


  (i) “Frontier” means Frontier Exploration Ltd., a wholly owned subsidiary of
Fort Scott;


  (j) “Lands” means the lands comprising the AMI;


  (k) “Leases” means collectively the leases, reservations, permits, licenses,
or other documents of title held by Fort Scott via its wholly owned subsidiary
Frontier Explorations Ltd. which are as set out in Schedule “C” hereto and have
been acquired in the AMI pursuant to the terms of the Participation Agreement,
including any renewals or extensions thereof, by virtue of which the holder is
entitled to enter, access, drill for, win, take, own or remove the leased
substances within, on or under the Lands;


  (l) “NRI” means a net revenue interest;


  (m) “oil and gas” includes all minerals and hydrocarbon substances regardless
of gravity or phase (including coal and coalbed gas) including, but not limited
to condensate, helium, hydrogen, nitrogen and other gases;


  (n) “ORRI” means an overriding royalty interest; and


  (o) “Petroleum and Natural Gas Rights” means the entire legal interest of Fort
Scott in and to the Leases.


  The following Schedules are attached to and form part of this Agreement:


  Schedule “A” – Participation Agreement


  Schedule “B” – Share Sale Agreement / Frontier Explorations Ltd.


  Schedule “C”– List of Leases held by Frontier


  Interpretation


1.3     The headings of the clauses of this Agreement are inserted for
convenience of reference only and shall not affect the meaning or construction
of the Agreement.

1.4    Whenever the singular or masculine or neuter is used in this Agreement,
they shall be interpreted as meaning the plural or feminine or body politic or
corporate, and vice versa, as the context requires.

1.5     If there is any conflict or inconsistency between the provisions of this
Agreement and those of a schedule attached hereto, the provisions of this
Agreement shall prevail. If any term or condition of this Agreement conflicts
with a term or condition of any Lease, or the requirements of any governmental
authority or agency having jurisdiction, then the term or condition of such
Lease or governmental authority or agency shall prevail and this Agreement shall
be deemed to be amended to the extent required.


2.     PURCHASE AND SALE

2.1     E-Com hereby agrees to accept an assignment of the Participation
Agreement and the Leases from Fort Scott, excepting the 2% ORRI retained by Fort
Scott in and to the Lands and all Leases currently held by Fort Scott thereon by
Frontier, or hereinafter acquired directly or indirectly by E-Com thereon, and
Fort Scott hereby agrees to the assignment to E-Com in consideration for; the
issuance of 500,000 post consolidated common shares in the Capital Stock of
E-Com on the execution of this agreement, and the reservation and issuance of
the Consideration Shares, and the issuance of the Convertible Debenture set out
in paragraph 2.2 hereof. In order to take receipt of the Consideration Shares,
Fort Scott represents that it is, or at the time of the issuance of the
Consideration Shares will be, an accredited investor and will execute and
deliver a subscription form in the form and containing the terms customary for
such type of form.

2.2     In consideration of Fort Scott transferring to E-Com the shares (the
“Frontier Shares”) held by it in Frontier, and, as a result, the Leases held by
Frontier as set out in Schedule “C” hereto, E-Com will issue to Fort Scott a
Promissory Note and Convertible Debenture in the principal amount of $500,000
usd (the “Debt”). The Convertible Debenture will bear interest at a rate of 7%
per annum and will further entitle Fort Scott, at its sole election, to convert
payment of the principal amount and interest accruing thereon, in whole or in
part, into Units of E-Com. The conversion rate under the Convertible Debenture
will be set at $0.25 usd per Unit, each Unit entitling Fort Scott to the
issuance of one common share in the capital stock of E-Com and one half of one
warrant, with each whole warrant entitling Fort Scott to acquire one additional
common share at $0.50 per share. Fort Scott shall be required to make its
election to accept any payment of the Debt and any interest accruing thereon, in
whole or in part, or to convert any such payment under the Convertible Debenture
within 48 hours of Fort Scott being presented with payment of the Debt, in whole
or in part, by E-com. As security for the payment of the Debt and interest
accruing thereon, Fort Scott will retain ownership of the Frontier Shares until
the Debt and all interest accruing thereon has been paid in full or such payment
has been converted in to Units as the case may be.


3.     PAYMENT OF PURCHASE PRICE

3.1     The collective purchase price payable by E-Com to Fort Scott pursuant to
clause 2 of this Agreement shall be paid as follows:

  (a) Consideration Shares: For each 10 million barrels of proven reserves on
the Lands, E-Com will issue to Fort Scott 1,000,000 of the Consideration Shares,
up to a maximum of 10,000,000 Consideration Shares;


  (b) Fort Scott’s retained 2%ORRI: Fort Scott will at all times retain and be
vested with a 2% ORRI on the Lands, such that upon the fulfillment of the
obligations set out and as otherwise described in the Participation Agreement,
E-Com will have earned a 80.5% NRI in the Lands, and Cedar Strat will be vested
with a 5% ORRI;


  (c) The issuance of 500,000 post-consolidated common shares in the Capital
Stock of E-Com on the execution of this agreement, and the reservation and
issuance of the Consideration Shares; and


  (d) A Convertible Debenture and Promissory Note in favour of Fort Scott in the
principal amount of $500,000 usd at 7% per annum, convertible in accordance with
paragraph 2.2 hereof.


3.2     As set out in the Participation Agreement and this Agreement, Fort Scott
will, subject to the fulfillment of its obligations thereunder, be vested with a
82.5% ORRI in the Lands.

3.3     In consideration of, and upon the fulfillment of the obligations of Fort
Scott under the Participation Agreement, all of which are to hereby assigned to
and assumed by E-Com, and the performance by E-Com the terms and conditions of
this Agreement, E-Com will become vested with a 80.5% ORRI in the Lands. Cedar
Strat however retains a 5% back in working interest which may be adjusted
upwards to as much as a 12.5% back in working interest should E-Com elect not to
proceed with the drilling election as set out in the Participation Agreement.


4.     CONVEYANCE AND ASSIGNMENT OF LEASES

4.1     Upon payment of the Purchase Price, including either the payment of the
Debt and all interest accruing thereon or the conversion of such Debt and
interest under the Convertible Debenture, as the case may be, Fort Scott shall
deliver to E-Com a share certificate in the name of E-com, representing 100% of
the issued and outstanding shares in the capital of Frontier. Up to the time of
such transfer E-Com shall do all such acts and pay all rentals and other
payments as are required to keep the Leases in good standing. Up to the time of
such share transfer Frontier will not, unless E-Com is in breach of the terms of
this Agreement, otherwise sell, transfer or otherwise dispose of or encumber the
Leases.

4.2      Subject to paragraph 4.1 hereof, Fort Scott shall also provide E-Com
with any specific assignments, transfers or further assurances as E-Com may
reasonably require to obtain title to any Leases or Assets purchased herein, but
no such documents shall require Fort Scott to assume or incur any obligation, or
to provide any representation or warranty, beyond that contained in this
Agreement. Fort Scott shall co-operate with E-Com as reasonably required to
secure execution of such documents by parties other than Fort Scott and E-Com.

4.3      All costs incurred in registering any conveyances and assignment of
title to the Assets, and all costs of preparing and registering any further
assurances required to convey the Assets, shall be borne by E-Com.


5.      ADJUSTMENTS AT CLOSING

5.1     benefits and obligations of any kind and nature accruing, payable or
paid in respect of the Assets, including maintenance, development and operating
costs and proceeds from the sale of production (if applicable), shall, subject
to the provisions of this Agreement, be borne by Fort Scott up to the execution
of this Agreement. All benefits and obligations of any kind and nature accruing,
payable or paid in respect of the Assets, including maintenance, development and
operating costs and proceeds from the sale of production (if applicable) after
the execution of this Agreement are the responsibility of E-Com.


6.     FORT SCOTT’S REPRESENTATIONS

6.1      Fort Scott represents and warrants to E-Com that:

  (a) Each of Fort Scott and Frontier are, and at the Closing Date shall
continue to be, corporations duly organized, validly existing and in good
standing under the laws of the jurisdiction of incorporation and duly registered
and authorized to carry on business in all jurisdictions where the Lands are
located;


  (b) Frontier is a wholly-owned subsidiary of Fort Scott;


  (c) All necessary corporate action has been taken by Fort Scott and Frontier
to authorize the execution, delivery and performance of this Agreement;


  (d) This Agreement has been duly executed and delivered by Fort Scott and, if
properly executed and delivered by E-Com, constitutes a valid and binding
obligation of Fort Scott and Frontier enforceable in accordance with its terms,
and subject to the qualification that such enforceability may be limited by
bankruptcy, insolvency, liquidation, reorganization or other laws of general
application relating to or affecting rights of creditors;


  (e) To the best of the information, knowledge and belief of Fort Scott, there
are no claims, proceedings, actions or lawsuits in existence, contemplated or
threatened against or with respect to the Assets or the interests of Fort Scott
therein;


  (f) To the best of the information, knowledge and belief of Fort Scott and
Frontier, all royalties and rentals due under the said Leases and payable by
Fort Scott or Frontier have been properly and timely paid; and


  (g) Neither Fort Scott nor Frontier have encumbered or alienated their
interest in the Assets, and to the best of Fort Scott’s knowledge the Assets are
now, and will be at the Closing Date, free and clear of all liens, encumbrances
and adverse claims created by, through or under Fort Scott except as and if set
forth the Participation Agreement. Except as expressly stated in this
sub-clause, Fort Scott does not make or give any representation or warranty as
to its title to the Assets.



7.     E-COM’S REPRESENTATIONS

7.1      E-Com represents and warrants to and with Fort Scott that:

  (a) at the Closing Date E-Com shall continue to be, a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and duly registered and authorized to carry on
business in all jurisdictions in which the Lands are located;


  (b) all necessary corporate action has been taken by E-Com to authorize the
execution, delivery and performance of this Agreement;


  (c) this Agreement has been duly executed and delivered by E-Com and, if
properly executed and delivered by Fort Scott, constitutes a valid and binding
obligation of E-Com enforceable in accordance with its terms, and subject to the
qualification that such enforceability may be limited by bankruptcy, insolvency,
liquidation, reorganization or other laws of general application relating to or
affecting the rights of creditors;


  (d) E-Com shall assume all of Fort Scott’s obligations under the Participation
Agreement and the Leases and shall fully satisfy the same, and hereby pledges
all of its interest received herein from Fort Scott to and for the benefit of
Fort Scott as security for the full and complete performance on all of its
obligations and covenants made herein; and


  (e) E-Com is relying upon its own investigations concerning the title to and
fitness of the Assets and is not relying upon any representations, warranties or
statements in any form of Fort Scott except those contained in sub-clause 6.1(g)
of this Agreement.



8.     MAINTENANCE OF BUSINESS

8.1     Until the Closing Date, Fort Scott shall continue to maintain the Assets
in a proper and prudent manner in accordance with generally accepted industry
practices.

8.2      From the date hereof until the Closing Date, Fort Scott and Frontier
shall not enter into any obligations or commitments out of the ordinary course
of business with respect to the Assets, except as may be reasonably necessary to
comply with the terms of the Participation Agreement, or to preserve the Assets
or title to the Assets. Until the Closing Date, Fort Scott and Frontier shall
not, without the prior written consent of E-Com, propose or initiate the
exercise of any right or option relative to or arising as a result of the
ownership of the Assets, propose or initiate any operations on the Lands which
have not been commenced or committed to by Fort Scott on the date hereof except
that Fort Scott may propose or initiate any operations on the Lands for, and may
propose or initiate the exercise of any right or option relative to, the
preservation of any of the Assets.


9.     CONDITIONS TO THE CLOSING

9.1      It is a condition precedent of the Closing that any and all necessary
regulatory or governmental approvals and consents required to permit the
transaction to be completed shall have been obtained. Each of the parties
covenants and agrees with the other to use all reasonable efforts to obtain any
such approvals and consents.

9.2     It is a condition of the sale of Closing, for the benefit of Fort Scott,
which may be waived at the discretion of Fort Scott, that the representations
and warranties of E-Com in this Agreement remain true at the Closing Date.

9.3     It is a condition to the purchase of the Closing, for the benefit of
E-Com, which may be waived by E-Com, that the representations and warranties of
Fort Scott in this Agreement remain true at the Closing Date.


10.      THIRD PARTY RIGHTS AND CONSENTS

10.1     If any of the Assets are subject to a preferential right of purchase or
similar restrictions, or require the consent of any third party, which are in
either case made effective by virtue of this Agreement, then Fort Scott shall
promptly serve all notices as are required under the preferential purchase or
consent provisions. Each such notice shall include a request for a waiver of any
preferential or similar right to purchase any of the Assets and for the granting
of any consent that may be required. E-Com may not waive the existence or
operation of any preferential or similar right to purchase any of the Assets. If
the holder of any preferential or similar right to purchase any of the Assets
exercises such right, or a third party required to give consent refuses to give
such consent, then such right or refusal shall not be considered a defect of
title and such Assets shall be excluded from the purchase and sale herein, and
the purchase price to be paid by E-Com to Fort Scott pursuant to clause 2 hereof
shall be reduced by an amount to be negotiated by the parties acting reasonably
and without delay.


11.     AMOUNTS OWING AFTER CLOSING DATE

11.1     Any adjustment amounts owing to Fort Scott by E-Com after the Closing
Date herein and remaining unpaid shall bear interest from the Closing Date to
the date of payment at the rate of 2% per annum above the prime lending rate
offered by HSBC to its major commercial clients by the main branch in Seattle,
Washington. For greater clarity, such adjustment amounts do not include any
payments regarding the purchase price.


12.     DATA/ PROJECTIONS

12.1     There is included among the materials pertaining to the Assets to be
delivered or made available by Fort Scott to E-Com pursuant to this Agreement,
including evaluations, projections, reports, interpretative or non-factual
materials prepared by or for or received by Fort Scott (the “Asset Data”). E-Com
hereby forever releases and discharges Fort Scott and Frontier from any claims
and all liability to E-Com or E-Com’s assigns and successors as a result of the
use or reliance upon such Asset Data. With respect to all materials, E-Com
confirms that it is not relying upon any representations or warranties of Fort
Scott except as specifically set forth in sub-clause 6.1(g) of this Agreement.
Without limiting the foregoing, E-Com agrees that it shall rely solely on its
own appraisal and estimates as to the quantum or value of the Assets and shall
rely solely on its own geological and engineering interpretations and analyses
related thereto.


13.     INDEMNITY

13.1     From and after the date hereof, E-Com will assume, perform and
discharge all of the obligations and liabilities of Fort Scott in respect of the
Participation Agreement and the Leases and agrees to indemnify and save harmless
Fort Scott and Frontier from and against all claims, actions, suits,
proceedings, demands, assessments, judgments, charges, penalties, costs, and
expenses (including the full amount of any legal expenses invoiced to Fort
Scott) made or claimed against or suffered or incurred by Fort Scott resulting
from or arising out of or in connection with the failure by E-Com to assume,
perform and discharge as aforesaid.

13.2      In addition to the foregoing, E-Com shall indemnify and hold harmless
Fort Scott and Frontier from and against any and all liability relating to
operations or reclamation on the Lands.

13.3      Such indemnities shall be deemed to apply to, and shall not merge in,
all assignments, transfers, conveyances, novations and other documents,
including the General Conveyance: Assignment of Leases, conveying the Assets to
E-Com. Each party shall have full right of substitution and subrogation in and
to all covenants and warranties by others previously given or made in respect of
the Assets or any part thereof.

13.4     E-Com will observe and perform all obligations to be carried out by
Fort Scott under the Participation Agreement as if it was an original party
thereto. In the event E-Com is notified of, or is knowingly in breach of any of
the terms, conditions or obligations arising under the Participation Agreement
or this Agreement, E-Com will immediately upon becoming aware of such breach,
and at all times prior to the expiration of any curative period, advise Fort
Scott of the nature of the breach. Fort Scott shall have the right to cure such
breach without notice to, or the consent of E-Com. If Fort Scott acts to cure
the alleged or actual breach, then E-Com shall within 30 days of any such
curative action reimburse Fort Scott for any and all direct and indirect cost,
expenses, and fees or otherwise paid by or on its behalf, plus a penalty of
equal to an additional 25% of such total amount.


14.     WAIVER

14.1     No waiver by any party of any breach of any of the terms, conditions,
representations or warranties in this Agreement shall take effect or be binding
upon that party unless the waiver is expressed in writing under the authority of
that party and any waiver so given shall extend only to the particular breach so
waived and shall not limit or affect any rights with respect to any other or
future breach.


15.      FURTHER ASSURANCES

15.1      At the Closing Date and thereafter as may be necessary, the parties
shall execute, acknowledge and deliver such other instruments and take such
other action as may be reasonably necessary to carry out their obligations under
this Agreement.


16.     ASSIGNMENT

16.1 Prior to the Closing Date, neither party may assign its interest in or
under this Agreement without the prior written consent of the other party
hereto, except as may be required by Fort Scott to comply with any preferential
rights as described in clause 10 hereof.


17.      NOTICE

17.1      All notices required or permitted or with respect to this Agreement
shall be in writing and shall be deemed to have been properly given and
delivered when delivered personally or by courier, or when sent by registered
mail (or by any other like method by which a written and recorded message may be
sent), with all postage or charges fully prepaid, and addressed to the parties
hereto, respectively, as follows:

To E-Com: Suite 1925, 200 Burrard Street
Vancouver, British Columbia
V6C 3L6
Attention: Donald Sharpe
Facsimile: 604.693.0179
To Fort Scott:
5548 Parthenon Place
Vancouver, British Columbia
V7W 2V6
Attention: Richard Coglon
Facsimile: 604.638.3525

Any notice so mailed shall be deemed to have been given to and received by the
addressee four (4) days after the mailing thereof, Saturdays, Sundays and
statutory holidays excepted, provided that neither party shall use such mails
for the giving of notice during the term of any strike or disruption, or
threatened strike or disruption of postal service.

Either party may change its address for the purpose hereof by directing a notice
in writing of such change to the other party at its above address.


18.     GOVERNING LAW

18.1     This Agreement shall in all respects be subject to and be interpreted,
construed and enforced in accordance with the laws in effect in the State of
Nevada. Each party accepts the jurisdiction of the courts of the State of Nevada
and all courts of appeal therefrom.


19.     ENTIRE AGREEMENT

19.1      This Agreement supercedes all previous agreements and states the
entire agreement between the parties concerning the purchase and sale of the
Assets.

19.2      This Agreement may be amended only by written instrument signed by
Fort Scott and E-Com.


20.     ENUREMENT

20.1     This Agreement shall be binding upon and enure to the benefit of the
parties hereto and their respective successors and permitted assigns.

IN WITNESS WHEREOF the parties have executed this Agreement in accordance with
their respective requirements therefor as of the date first above written.


E-COM TECHNOLOGIES INC.

Per: /s/signed
Authorized Signatory


FORT SCOTT ENERGY CORP.

Per: /s/signed
Authorized Signatory

--------------------------------------------------------------------------------


SCHEDULE “A”

This is Schedule "A" annexed to and forming part of the Assignment Agreement
between E-Com Technologies Inc. and Fort Scott Energy Corp., dated the 5th day
of August, 2004.


PARTICIPATION AGREEMENT


DIAMOND PLAY, NEVADA

This Participation Agreement for the Diamond Play, Nevada is entered into and
made effective this 26th day of April, 2004, by and between Cedar Strat
Corporation, a Nevada corporation (hereinafter “Cedar Strat”), and Fort Scott
Energy Corporation, a Nevada corporation (hereinafter “Participant” or “Fort
Scott”).

RECITALS

The parties recite and declare as follows:

A.     WHEREAS, in conjunction with this Agreement, the parties have entered
into a Confidentiality Agreement, which is incorporated herein by reference.

B.     WHEREAS, Cedar Strat has developed at great time and expense certain
geological, geophysical, technical, contractual and other data and information,
including well logs, interpretative maps, land maps, license from third parties
and other information related to the area included within the geographical
boundaries of the Confidential area, as set forth in Exhibit “A” of the
Confidentiality Agreement and described here as Township 15 N, Range 50 E
through Township 33 N, Range 58 E from the Mount Diablo Meridian, Acreage lying
within Elko, Eureka, Nye and White Pine counties of Nevada. Furthermore, Fort
Scott covenants not to compete with Cedar Strat within the boundaries set forth
in this paragraph without specific prior written approval, such approval not to
be unreasonably withheld.

C.     WHEREAS, Cedar Strat has offered Participant the opportunity to
participate in its Diamond Play (hereinafter “Play”), which lies within the
boundaries of the non-compete area, as set forth in Exhibit “A” of the
Confidentiality Agreement.

D.     WHEREAS, Participant has agreed to participate in the Play in accordance
with the terms set forth in this Agreement and in the referenced Confidentiality
Agreement.

E.     WHEREAS, Participant acknowledges that in agreeing to participate in the
Play, not acting as an employee or agent of Cedar Strat, but as a separate
entity which desires to participate with Cedar Strat in development of the Play.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency that are hereby acknowledged, the parties agree as
follows:

Section 1. Establishing an Area of Mutual Interest (AMI):

Cedar Strat and Fort Scott will establish an Area of Mutual Interest (AMI)
surrounding the Diamond Play, as detailed in Exhibit “A” hereof. The area within
the “Blue” boundaries constitute the AMI. Areas within the “Red” portion of the
AMI boundary are subject to the right of first refusal by the Major Independent
which language is included in Exhibit “C”. The boundaries of this “Red” portion
of the AMI and right of first refusal by the Major Independent Oil and Gas
Company is more fully described in Exhibit “B”. Acquisition of acreage within
the “Blue” area of the AMI are also to be governed by the rights previously
granted the Major Independent Oil and Gas Company under the terms discussed in
Exhibit “C”.

Section 2. Participant Acquisition of Land/Leases:

Cedar Strat will identify the Bureau of Land Management (BLM) leases critical to
the project, make recommendations to Fort Scott for additions or deletions thus
maximizing the benefit of the acreage held, recognizing a need for protection
acreage in addition to structure acreage (the “initial acreage”). The “initial
acreage” is that acreage which has previously been nominated and passed through
a BLM lease sale auction and is available at the BLM for lease. Cedar Stat will
represent Fort Scott at the BLM lease sales if desired.

Fort Scott agrees to advance such monies as are required to acquire the “initial
acreage”, as the case may be (the “initial payment”) and to further assume the
obligation to pay the ongoing rentals on all such “initial acreage” (hereafter
referred to as “subsequent payments”) for a period of two (2) additional years,
excluding the “initial payment”. It is estimated that the “initial payment” will
be in the order of $400,000 and that each additional annual “subsequent payment
will be in the order of $400,000. The leases will be held in the name of Fort
Scott Energy Company or an entity designated by Fort Scott.

Fort Scott will also assume the obligation to advance such monies as may be
required to fund the purchase of the “after acquired acreage” which, assuming
requires payment of a $2.00 per acre bonus fee and a $1.50 per acre rental fee,
is estimated to total $460,000 (hereinafter referred to as the “Initial
subsequent acreage fee”. In addition, Fort Scott will assume the obligation to
pay the annual rental on such “after acquired acreage” for a period of two (2)
additional years excluding the payment of the “initial subsequent acreage fee”.
The “after acquired acreage” is that acreage which must be or has been nominated
but has not passed through a BLM lease sale auction.

It is recognized that the bonus bid to the BLM may exceed the $2.00 per acre
level. Fort Scott will bid as aggressively as they feel may be necessary to
acquire the “after acquired acreage”. Should Cedar Strat be representing Fort
Scott at such BLM auction, the level of potential bid will be established prior
to the date of the auction.

It is recognized that certain acreage may have been previously leased or owned
by outside entities, for which negotiations to control under this agreement will
be embarked upon. All acreage acquired within the AMI will be entered into under
the same terms of this agreement. If acreage of third party control must be
acquired under terms that infringe upon this agreement, both parties will work
as reasonably possible to acquire and control this acreage for the group.

The “Red” area designated in Exhibit “A” will be the priority area for
acquisition of the primary acreage. Fort Scott will be under the same Right of
First Refusal clause for this project as Cedar Strat is with the Major
Independent Oil and Gas company. (see Exhibit “C”).

Section 3. Ownership of data and use of data in Play:

Cedar Strat will retain ownership of all data whether currently owned,
purchased, licensed or generated by Cedar Strat, and as may be hereafter
generated, or acquired as part of the exploration programs set out in section 4
hereof. Cedar Strat will, at no additional cost to Fort Scott et al., license
its proprietary and other relevant data to Fort Scott and any other participant
for the duration of the Play. Certain data that Cedar “Strat licenses frorl-i
third pat-ties will remain in the name of Cedar Strat but utilized for the
efficient development of the Play. All data in the possession or control of
Cedar Strat relevant to the Play will be made available to the Participant for
study and analysis on a time is of the essence basis. All maps, data and graphs
generated or purchased will be used for the efficient development of drill
sites, the marketing of the Play when appropriate, or drilling as mutually
agreed upon.

Cedar Strat will keep newly developed data over the Diamond Play and the AMI
confidential, on a case by case basis for each lease involved, for a period of
a) two years from the effective date of this agreement on acreage Fort Scott
chooses to farm out without further participation, b) five years from the
effective date of this agreement on acreage Fort Scott proceeds for test well
and development drilling, or c) until such time as Fort Scott elects to
relinquish a specific lease. Data over leases relinquished will be free of
liens, claims, overrides and back-in interests and will be available for
marketing such relinquished leases to additional third party industry
participants.

Fort Scott has anticipated the shooting or acquisition of additional seismic
data, other than the Exxon Seismic data, as part of the exploration and
development of this Play. Fort Scott shall retain ownership of that data. Fort
Scott will, at no additional cost to Cedar Strat et al., license its proprietary
seismic data to Cedar Strat for the duration of the Play.

The ownership of data is more fully detailed as a part of Exhibit “E”'.

Section 4. Exploration of the Diamond Pl@a .

Fort Scott will, in each of the first two years of the agreement, commit to
expending the exploration monies as presented in Exhibit “D” which are required
to better understand, explore and assess the viability of the lands comprising
the Diamond Play for the existence of hydrocarbons and for prospective drill
targets. The details of each such task is subject to further delineation as may
reasonably be required by the parties going forward. The relevant geologic data
which will be developed, analyzed and used for this exploration effort and
delivered to Fort Scott by Cedar Strat will include but is not limited to:

- New Geologic mapping, including field work and office/computer plotting and
analysis

- Biostratigraphic sample collection — Paleontologist analysis,—Well
Studies,—Aeromagnetic and Gravity Surveys,

- Attempt for Acquisition and processing of Exxon seismic Data

- Management of Prospect Development

- Development of cross sections,

- Map production,

- Home Office support,

The cost of the Exploration Program is budgeted to be $1,500,000 as outlined in
Exhibit “D”. Fort Scott will work with Cedar Strat under the terms of the
Management Services Agreement as described in Exhibit “D” for the exploration
and development of the Diamond Play.

In the event of additional expenses not reasonably contemplated in this
agreement, Participant will use its best efforts to fund the purchase, license
or expense, with such additional advances being repaid in accordance with
Section 6.1(d) hereto (the “additional expenses”). Such items of additional
expense may include but are not limited to the acquisition of additional seismic
data, sales trips to market working interest shares on behalf of Fort Scott,
status report trips and licenses from third parties for data to be held by
Participant redundant to that held by Cedar Strat for exploration activities.
All such additional expenses shall be subject to the prior written approval of
Fort Scott and shall be reimbursed by Fort Scott as to 100% in accordance with
section 6.1(d) or 6.2(b), as the case may be.

Section 5. Relinquishment of land/leases by Participant in the Diamond Play:

Leases or land will not be relinquished without the mutual consent of Cedar
Strat and Fort Scott. In the event Fort Scott elects to surrender or abandon the
Leases, or any portion thereof, without prior approval of Cedar Strat, Fort
Scott shall give Cedar Strat 60 day’s prior written notice thereof. Cedar Strat
shall thereafter have the option to require Fort Scott to reassign that portion
thereof which Fort Scott wishes to surrender or abandon. This abandonment will
be without liens, claims, royalties, back-in interests or any such encumbrances.
Cedar Strat will receive the assignment without liability other than paying the
future rentals. Cedar Strat will be allowed to seek after and acquire other
industry participants to develop said area. Fort Scott will immediately turn
over the data and work product created by Cedar Strat or licensed by Cedar Strat
in the development of said leases.

Section 6. Election by Participant to Develop the Diamond Play:

Assuming that the work on the Play is being acquired, processed and assessed in
a timely manner which allows Fort Scott and Cedar Strat to determine the
viability of the Diamond Play for hydrocarbons and the identification of
prospective drilling targets, Fort Scott may then at any time during the initial
two years of the agreement, elect in writing (the “election”) to proceed with
the development of the Diamond Play. If Fort Scott’s ability to assess the
viability of the Play is delayed due to delays outside of its control, the
election will be extended for such period of time as the parties may agree
acting reasonably.

Section 6.1. Election by Participant to proceed with Development of the Diamond
Play subsequent to the two year Exploration period:

a)     In the case of a positive election for Fort Scott to develop the area by
drilling wells, the election will, unless extended by the parties acting
reasonably, be made in writing within two years from the date of this agreement.

b)     Two wells will be drilled, the first in the 12 months after the initial
two year exploration phase of this agreement, unless extended by the parties
acting reasonably, the next in the succeeding 12 months, to the shallower of the
base of the sub-thrust Devonian Simonson formation or a depth of 17,000 feet.
Rental payments on the initial acreage and subsequently acquired acreage will be
maintained by Fort Scott during this two year development period.

C)     Fort Scott shall receive 82.5% Net Revenue Interest (NRI) in the
identified prospects of the Diamond Play such that Cedar Strat retains a 5.0%
ORRI and a 5% carried back in working interest.

d)     If Fort Scott makes the election set out in Section 6.1, the seed money
(exploration) funds for their proportionate interest will be reimbursed 100%
from production and the development (drilling to on-site tanks) expense will be
reimbursed 100% before Cedar Strat’s back-in interest becomes effective.

Section 6.2. Election by Participant not to Participate in Development of the
Diamond Play:

a)     In the case of an election by Fort Scott not to participate in the
development of the Diamond Play, the election will be made in writing within two
years from the date of this agreement unless extended by the parties acting
reasonably.

b)     If Fort Scott does not elect to proceed with the development of the
Diamond prospect, then Fort Scott and Cedar Strat will use their collective
reasonable best efforts to sell the Diamond Play as prospects for development,
in whole or in part. Any and all “Prospect and other fees” to be paid by any
third party for the right to participate or in the development of the diamond
prospect or portion thereof hereunder, shall be paid firstly to Fort Scott in an
amount equal to 75% of all lease acquisition, lease rentals, lease maintenance,
and seed (exploration) monies advanced on or in respect of that portion of the
Diamond Prospect being sold, except as it relates to the payment of the delay
rentals on the “initial acreage” or the “after acquired acreage” made after the
expiry of the first two years of the initial agreement, and the “additional
expenses”, all of which will be reimbursed at 100%. Thereafter, all such
“prospect and other fees” to be paid by or in respect of the Diamond Prospect or
portion thereof shall be split 50/50 as between Fort Scott and Cedar Strat.

c)     On any acreage sold to third party industry participants or farmed out,
Fort Scott will retain a 2.5% ORRI and Cedar Strat will retain a 5.0% ORRI.

d)     Any prospect being sold or farmed out to third parties will include a
17,000 foot well commitment to be completed within two years from the date of
sale and include the ORRI and back-in interest as described in this agreement.
The third party industry participant will be liable for making the rental
payments over the leases acquired for the period covering two years during which
the test well must be drilled.

(f)     If a prospect is thereafter marketed to third party industry participant
by Cedar Strat, Cedar Strat shall at all times preserve a 12.5% back-in carried
working interest for Fort Scott. This back-in interest (BI) will be increased if
any amount of back-in is retained over 17.5%. Amounts retained over 17.5% will
be split 50/50 with Fort Scott and Cedar Strat. If there is less than 17.5%
back-in interest retained it will come first out of Cedar Strat’s interest and
in no case will it be allowed to erode Fort Scott’s 12.5% back-in interest. If
Fort Scott does 100% of the marketing, Cedar Strat will receive a minimum of 5%
back-in carried interest.

Section 7. Notices.

Notices shall be given a) by personal delivery to the other Party, b) by
facsimile, with a copy sent by registered or certified mail, return receipt
requested, or c) by registered or certified mail, return receipt requested. All
notices shall be effective and deemed delivered a) if by personal delivery, on
the date of delivery if during business hours, otherwise the next business day,
b) if by facsimile, on the date the facsimile is received if received during
business hours, c) if solely by mail, upon receipt by the addressee. Any Party
may from time to time change its address hereunder by written notice to the
other Party. The Party’s addresses are as follows:

Fort Scott Energy Company200
Burrard Street, Suite 1925Vancouver,
B.C. Canada V6C 3 L6Attn:
Richard Coglon, Donald Sharpe
Phone: 604-693-0177Fax:
604-638-3525

Cedar Strat Corporation
948 Temple View Drive
Las Vegas, NV 8 91 1 0
Attn: Alan Chamberlain
Phone: 702-459-3703
Fax: 702-459-4503

Section 8. Governing Law.

This Agreement shall be construed in accordance with, and governed by the
substantive and procedural laws of, the State of Nevada, without reference to
principals governing choice or conflict of laws. The parties agree that as a
material part of the consideration of the rights and obligations of the parties
pursuant to this Agreement and because Cedar Strat maintains its business office
and records in Clark County, Nevada, that in the event any litigation arises
between the parties or becomes necessary for Cedar Strat to commence a lawsuit,
the exclusive jurisdiction for all legal proceedings and lawsuits between the
parties is the Eighth Judicial District Court of the State of Nevada in and for
the County of Clark. The parties hereto further agree to submit to the
jurisdiction of said Eighth Judicial District Court and waive any rights they
may have to change, transfer, or in any manner remove the venue from said court
to any other jurisdiction or venue.

Section 9. Representations and Warranties.

By execution of the Agreement each signatory represents and warrants that:

(a)     The Agreement is executed on behalf of an individual or a valid and
existing legal entity;

(b)     Such individual or entity has the full right and authority to undertake
any action contemplated by the Agreement;

(c)     The execution of the Agreement has been duly and properly authorized by
the party on whose behalf said Agreement is executed in accordance with all
applicable laws, regulations, agreements or procedures governing the authority
of such person or entity to execute the Agreement on behalf of such parties;

(d)     The consents of all persons or entities whatsoever necessary to the
execution of the Agreement have been obtained; and

(e)     The parties shall indemnify each other, their successors and assigns
against any and all damages, including costs and reasonable attorney fees
resulting from any breach of any representation, warranty or agreement set forth
herein.

Section 10. Miscellaneous.

(a)     In the event of a dispute between the parties arising under this
Agreement, or in the even of an action brought to enforce the terms of this
Agreement, the prevailing parties shall be entitled to the recovery of
reasonable attorney fees and reasonably incurred costs and expenses of
litigation.

(b)     If a court of competent jurisdiction shall find any provision of this
Agreement unenforceable under Nevada law, such provisions shall be stricken and
the remainder of the Agreement shall remain in full force and effect.

(c)     It is the intent of the parties hereto to use their respective
reasonable best efforts to prepare and circulate for signature a definitive form
of agreement in respect of the subject matter hereof If for any reason such an
agreement is not circulated or agreed to then it is agreed that this Agreement
is intended by the parties to be the final expression of their agreement with
respect to the subject matter hereof, and is intended as the complete and
exclusive statement of the terms of the agreement between the parties. As such,
this Agreement will in such an instance constitutes the entire agreement between
the parties, whether oral or written, with respect to the subject matter hereof
and may only be modified by subsequent writing duly executed by both parties.

(d)     The singular shall be interpreted as the plural and vice versa, if such
treatment is necessary to interpret the Agreement in accordance with the
manifest intention of the parties hereto. Likewise, if either the feminine,
masculine or neutered gender should be one of the other genders, it shall be so
treated.

(e)     Each party agrees to execute all documents necessary to complete the
transactions contemplated herein.

(f)     This agreement may be assigned, in whole or in part, by Fort Scott to a
corporate or other entity, which at the time of, or as a result of any such
assignment, is controlled, directly or indirectly, by Don Sharpe or Richard
Coglon, either collectively or in the aggregate. For the purpose of this
provision, “controlled” means voting control of 51 % or more of the voting
shares of the said corporate entity. Any such assignments will be binding at law
and at equity upon the parties hereto as if the assigned party was a signatory
to this Agreement in the first instance.

(g)     This agreement will become effective within five business days of the
receipt by the parties of a notice from the “Major Independent” referred to in
Schedule “C” of its intent not to exercise its Right of First Offer and its
Right of First Refusal (ROFR) on the Play.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set forth in the first portion of this Agreement.

Dated this 26th day of April, 2004.

Cedar Strat Corporation
By: /s/Harold A. Jacobsen
Name (printed): Harold A. Jacobsen
Its: Chief Financial Officer
Witnessed by: /s/Elena Lehman
Name (printed): Elena Lehman

Fort Scott Energy Corporation
By: /s/Richard Cohlon
Name(printed): Richard Coglon
Its: President
Witnessed by: /s/Donald A. Sharpe
Name (printed): Donald A. Sharpe

--------------------------------------------------------------------------------


EXHIBIT “A”


PARTICIPATION AGREEMENT
BETWEEN CEDAR STRAT CORPORATION AND FORT SCOTT ENERGY CORPORATION
DIAMOND PLAY, NEVADA, AREA OF MUTUAL INTEREST

[image3.jpg]

Diamond Play Area of Mutual Interest: Area within the red boundary is subject to
the right of first refusal by the Major Independent Oil and Gas Company as
outlined in Exhibit “C”. After the expiration of the Major Independent right of
first refusal, the red area is free for development and will be the focus of the
“initial acreage” acquisition. The area within the blue boundary also must be
offered to the Major Independent should acreage be acquired therein. See Exhibit
“C” for details of this offering. The area in blue is Township 18 N, Range 54 E
through Township 26 N, Range 55E.

--------------------------------------------------------------------------------


EXHIBIT “B”


PARTICIPATION AGREEMENT
BETWEEN CEDAR STRAT CORPORATION AND FORT SCOTT ENERGY CORPORATIONEXITING
CEDAR STRAT STRUCTURAL PLAYS UNDER RIGHT OF FIRST REFUSAL BY MAJOR INDEPENDENT

Township 18 North. Range 54 East
Sections 1, 2, 3, 4, 9, 10, 11, 12, 13, 14,15, 16, 21, 22, 23, 24, 25, 26, 27,
28, 33, 34, 35 & 36

Township 18 North. Range 55 East
Sections 6, 7, 8,17,18, 19 & 20

Township 19 North. Range 54 East
Sections 1, 2, 3, 10, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 33, 34, 35 &
36

Township 19 North. Range 55 East
Sections 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21, 22, 28, 29, 30,
31, 32 & 33

Township 20 North. Range 54 East
Sections 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25,
26, 27, 28, 29, 32, 33, 34, 35 & 36

Township 20 North. Range 55 East
Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 20, 21, 22, 27, 28,
29, 30, 31, 32, 33 & 34

Township 21 North. Range 54 East
Sections 1, 2, 11, 12, 13, 14, 22, 23, 24, 25, 26, 27, 33, 34, 35 & 36

Township 21 North Range 55 East
Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23,
26, 27, 28, 29, 30, 31, 32, 33, 34 & 35

Township 21.5 North, Range 54 East
Sections 35 & 36

Township 22 North. Range 54 East
Sections 1, 2, 3, 10, 11, 12, 13, 14, 23, 24, 25, 26, 35 & 36

Township 22 North, Range 55 East
Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23,
26, 27, 28, 29, 30, 31, 32, 33, 34 & 35

Township 23 North. Range 54 East
Sections 1, 2, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 34, 35 & 36

--------------------------------------------------------------------------------


EXHIBIT “B” CONTINUED

Participation Agreement Between Cedar Strat Corporation and Fort Scott Energy
Corporation
Exiting Cedar Strat Structural Plays under Right of First Refusal by Major
Independent

Township 23 North, Range 55 East
Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23,
26, 27, 28, 29, 30, 31, 32, 33, 34 & 35

Township 24 North. Range 54 East
Sections 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 23, 24, 25, 26, 35 & 36

Township 24 North, Range 55 East
Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22. 23,
26, 27, 28, 29, 30, 31, 32, 33, 34 & 35

Township 25 North. Range 54 East
Sections 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 16, 21, 22, 23, 24, 25, 26, 27,
28, 33, 34, 35 & 36

Township 25 North. Range 55 East
Sections 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21, 22, 27, 28, 29, 30,
31, 32, 33, 34 & 35

Township 26 North. Ranize 54 East
Sections 1, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 34, 35 & 36

Township 26 North. Range 55 East
Sections 7, 8, 9, 16, 17, 18, 19, 20, 21, 28, 29, 30, 31, 32 & 33

--------------------------------------------------------------------------------


EXHIBIT “C”

Participation Agreement Between Cedar Strat Corporation and Fort Scott Energy
Corporation
Exiting Cedar Strat Right of First Refusal given to the Major Independent Oil &
Gas Co.

Recital taken from the contract between Cedar Strat and the Major Independent.

Article 3

Major Independent (MI) Option to Acquire Oil & Gas Interests Acquired by Cedar
Strat (CST); MI Right of First Offer and Right of First Refusal

3.1 MI Option.

(a)     CST hereby grants to MI the option to acquire any Oil & Gas Interest
which CST acquires, directly or indirectly through any CST Affiliate, or through
any agent or representative in a contractual relationship with CST, within the
Central Nevada Exploration Area (but not including any interest in any Existing
CST Structural Plays) on the terms and conditions set forth in this Section
3.1.f. {For avoidance of doubt, CST shall not be obligated to offer MI any Oil &
Gas Interest CST may acquire within an Existing CST Structural Play other than
as provided in Sections 3.2 and 3.3; provided however, MI shall be free to
acquire Oil & Gas Interests within Existing CST Structural Plays, subject to its
obligations under Section 2.1). If CST acquires any Oil & Gas Interest within
the Central Nevada Exploration Area, but outside of an Existing CST Structural
Play, prior to three (3) years after the date this Agreement is executed by the
Parties, it shall, on or before 30 days after the acquisition, deliver written
notice to MI with full particulars relative to such acquisition (i.e. net acres,
net revenue interest, bonus, drilling obligations, back-in, price, etc., and a
copy of the assignment and all other documents pursuant to which CST acquired
such Oil & Gas Interest and supporting detail evidencing any cash payments made
by CST). MI shall have 30 days after receipt of such notice within which to
elect, by written notice delivered to CST, to acquire all of such Oil & Gas
Interest for the price and on the other terms and conditions pursuant to which
CST acquired such interest. Failure to deliver such written election within such
30 day period shall be deemed an election by MI not to acquire such Oil & Gas
Interest. If an Oil & Gas Interest covers lands located within an Existing CST
Structural Play and lands located outside an Existing CST Structural Play, or
lands outside of the Central Nevada Exploration Area, only that portion of the
Oil & Gas Interest outside of the Existing CST Structural Play but within the
Central Nevada Exploration Area shall be subject to this Section 3.1.

(b)     If MI elects to acquire an Oil & Gas Interest pursuant to Section 3.1,
CST shall tender to MI an assignment of the Oil & Gas Interest, reserving and
excepting the CST ORRI. in the form of Exhibit E hereto, together with an
invoice for the costs therefore which invoice shall be paid within 30 days after
receipt. Such assignment shall warrant that the assigned interests are free and
clear of all liens, encumbrances, burdens and defects in title arising by,
through or under CST, but not otherwise) and shall not reserve or except any
overriding royalty interest or any other burden in favor of CST, other than the
applicable CST ORRI, and overriding royalty interests in favor of persons or
entities other than CST or its Affiliates, that burden the Oil & Gas Interest as
of the date of the acquisition by CST.

3.2 MI Right of First Offer Prior to CST's Solicitation of Offers for an
Existing CST

Structural Play. Prior to soliciting any offer from any person or entity to
purchase or participate in any Oil & Gas Interest in an Existing CST Structural
Play, CST shall notify MI that it desires to solicit such offers and such notice
shall specify the terms and conditions on which CST is willing to sell, or offer
participation in, such Oil & Gas Interest (including the net acres, net revenue
interest, bonus, drilling obligations, back-in, price, etc.) MI shall have a
period of thirty (30) days after receipt of such notice to notify CST that it
elects to purchase or participate in, as applicable, the offered Oil & Gas
Interest on the terms and conditions set forth in the notice from CST. If MI
does not so notify CST within such 30 day period, MI shall be deemed to have
elected not to purchase or participate in such Oil & Gas Interest and CST shall
be free, to sell or agree to a participation in the offered Oil & Gas Interest
by a third party which is not an Affiliate of CST on terms no less favorable to
CST than the terms and conditions set forth in CST’s notice to MI.

--------------------------------------------------------------------------------


EXHIBIT “D”

Participation Agreement
Between Cedar Strat Corporation and Fort Scott Energy Corporation
Management Services Agreement

Fort Scott and Cedar Strat will embark on the exploration and the development of
the Diamond Play. It is determined that the following items will give the best
results for identifying the highest potential drill sites on the Play.


- Geology mapping and assessment,                          $500,000                 expended over 2 years
Biostratigraphic sampling with analysis by a
Paleontologist, Well Studies, and structural
modeling,
- Aeromagnetic and Gravity Surveys, gravity
modeling, integrated with structural modeling,
contracting specialists as needed,
                                                           $200,000                 expended over 2 years
- Management of Prospect Development by Cedar
Strat including development of structural model
and cross sections, map production, equipment
maintenance, equipment acquisition, hardware and
software acquisition, office staffing, rents,
accounting,


                                                           $300,000                 expended over 2 years

Subtotal Primary Exploration                               $1,000,000

- Acquisition and processing of Exxon Seismic
Data, modeling the data, structural modeling and
cross section tie in, Equipment, Hardware and
Software acquisition
                                                           $500,000

Total:                                                     $1,500,000



The funding for the Primary Exploration items listed will be paid to Cedar Strat
at a rate of $50,000 per month for I 0 months in the first year and $50,000 per
month for IO months during the second year. The acquisition of the Exxon Seismic
data and the processing thereof will be lump sum distributions at such time as
they are arranged. These items of funding are in addition to and not inclusive
of the land/lease expenditures.

The first year of exploration will include:

— Immediate initiation of the proprietary Gravity Survey.

— Immediate initiation of contact with Exxon to acquire the Seismic data.

— Immediate initiation to acquire the commercial Gravity and Aeromagnetic Survey
data available.

— Geologic field mapping on the Play during weather permitting available months.

— Geologic assessment, sampling, biostratigraphic analysis, well studies.

— Attempt to acquire programs and expertise to model Gravity and Aeromagnetic
data.

— Begin integration of data into a structural model.

— Administer the exploration, map making , acquisition of Exxon Seismic, outside
consultants and contractors and daily business to support the field activities.

The second year of exploration will include:

— Geologic field mapping on the Play during weather permitting available months.

— Geologic assessment, sampling, biostratigraphic analysis, well studies.

— Continue the new proprietary Gravity Survey.

— a Continue integration of data into a structural model and work to refine the
model.

— If not previously acquired, continue attempt to acquire the relevant Exxon
Seismic data. Contract to have the data reprocessed and interpreted.

— Administer the exploration, map making, acquisition and reprocessing of Exxon
Seismic data, outside consultants and contractors and daily business to support
the field activities.

Cedar Strat will provide Fort Scott with monthly progress reports which will
include a summary of the exploration work done, a breakdown of the expected work
to be undertaken in the next month, and a summary of the results to date.

Fort Scott may upon request join in, observe and give input to field work,
development of structural cross-sections, quality control meetings for the Exxon
Seismic data, marketing and activities scheduled by Cedar Strat regarding the
Play.

Funds for the different budgeted items may be accelerated or delayed from one
year to the other with prior approval of Fort Scott, i.e. the acquisition of
Exxon Seismic. Funds may be allocated to different categories with prior
approval of Fort Scott.

Cedar Strat will if and when requested by Fort Scott attend any such investment
banking, shareholder or other meetings and make such other presentations in
respect of the Play as may be required by Fort Scott to assist in the
fundraising or promotion of the Play generally. Any direct expenses reasonably
incurred by Cedar Strat and approved by Fort Scott in performing such services
will be payable by Fort Scott.

Funds not advanced, as per above schedule of estimated work, when needed have
the potential for causing the failure to acquired data, leases, information,
materials and services. If funds are not available, the progress of the
exploration may be suspended, costs may be increased or an opportunity may be
lost i.e. acquisition of Exxon Seismic data or the inability to acquire leases
at the BLM lease sale auction. Such delays or inability to acquire leases will
not automatically unto themselves extend the “election” period described in this
Agreement.

Within 30 days of the effective date of this Agreement Fort Scott and Cedar
Strat will establish, by mutual consent, a proposed exploration schedule in
respect of the implementation of the initial exploration program. If Fort Scott
fails to advance the proposed exploration funds for a period exceeding 60 days
from the dates specified in the exploration schedule, such failure may, if not
cured, constitute a breach of this agreement. Fort Scott will have 60 days from
the initial due date, to pay or post security for payment of the applicable
exploration funds. If such amounts are not paid within 60 days therefrom, then
Fort Scott must within 30 days thereof, transfer leases back to Cedar Strat.
Cedar Strat will then have the right and opportunity to continue the proposed
exploration efforts on the transferred leases, which may include marketing the
leases to “arm’s length” third parties for completion of the exploration
funding. Cedar Strat will give Fort Scott 15 days written notice of the terms of
and parties to any proposed arm’s length sale of any such leases.

Fort Scott has the irrevocable right at any time during the initial two year
term of the Agreement, to reacquire any and all such transferred leases,
assuming such leases have not been sold. To reacquire such leases Fort Scott
will pay to Cedar Strat all exploration expenses paid by Cedar Strat in
continuation of the proposed exploration schedule, plus a 25% penalty on such
amounts so paid. In addition, Fort Scott shall also reimbursed Cedar Strat for
expenses reasonably incurred by Cedar Strat in advancing the Play during the
default, including a 25% penalty on the such expenses. Upon such payment, the
transferred leases will automatically be transferred back to Fort Scott.

Should there be the situation where a task becomes impossible to accomplish,
e.g. the acquisition of Exxon Seismic data, the amounts identified will be
subject to designation by Fort Scott, with the agreement of Cedar Strat, to
another activity, e.g. the acquisition of non-Exxon Seismic data or contracting
the shooting of new seismic data, etc. No specific liability to either party
will inure in such a case.

--------------------------------------------------------------------------------


EXHIBIT “E”


PARTICIPATION AGREEMENT
BETWEEN CEDAR STRAT CORPORATION AND FORT SCOTT ENERGY CORPORATION
OWNERSHIP OF DATA

The ownership of data shall be delineated as follows:

— Cedar Strat will generate new geologic mapping under the budget. This data
will be owned by Cedar Strat and licensed to Fort Scott and other participants
of the play at no additional charge. The data will be kept confidential as
outlined in Section 3.

— Cedar Strat will possibly generate new well studies under the budget. These
may or may not be within the play AMI. To be able to make high quality balanced
cross sections for exploration purposes, it is necessary to tie in geology
beyond the boundaries of the AMI. Cedar Strat will determine if there are wells
that need this analysis that would help the play. The data will be owned by
Cedar Strat and licensed at no extra cost to Fort Scott and participants.

— Cedar Strat will take samples for biostratigraphic verification and have them
analyzed by a Paleontologist. This data will be owned by Cedar Strat and
licensed to Fort Scott and other participants of the play at no additional
charge.

— Cedar Strat will and already has licensed all the commercial gravity and
aeromagnetic data available relating to the play. The license will be and is in
the name of Cedar Strat. This data extends far beyond the boundaries of the AMI
to verify the readings within the AMI and make the highest possible
knowledgeable judgments for the creation of balanced cross sections. The data
will be used for the benefit of the play at no additional charge.

— Cedar Strat will and already has contracted an entity to make a proprietary
gravity survey to fill in the areas not covered by the commercial gravity data.
Cedar Strat will own the data and license it at no charge to Fort Scott et. al.
This data will be integrated into the commercial data for a seamless look at the
gravity model extending far beyond the AMI.

— Cedar Strat has a unique opportunity with Exxon to acquire seismic data. This
data will be bought under the budget in the name of Cedar Strat. The license
from Exxon will be to Cedar Strat. This data will be used for the benefit of the
play at no additional charge than that in the budget. If the acquisition of the
Exxon Seismic becomes impossible, this portion of the budget may be used to
acquire non-Exxon seismic or allocated at Fort Scott and Cedar Strat discretion.

— Cedar Strat may find it necessary or desirable to acquire specialized
software, hardware and equipment within the budget for but not limited to the
evaluation and modeling of the gravity and other data or software for the
purposes of developing balanced structural cross sections. These items will be
licensed or bought in the name of Cedar Strat. This may include hiring
specialists that have an ability to utilize this specialized software and help
generate the balanced cross sections. The use of any specialized software,
consultants and the work product resulting therefrom will be for the benefit of
the play at no charge exceeding the budget.

— The items discussed will not be sold or licensed by Cedar Strat to outside
entities for a period outlined in Section 3. However, some of the information,
charts, graphs, etc. will be used in the marketing effort and revealed in such
settings as to help market the play or prospects therein.

— As I have used the term Participant, that would be an entity that has
purchased at least 25% of the working interest of the Play or a Prospect
generated and sold as a subset of the Play. A lesser percentage working interest
partner will receive the benefit of the data but not a license to or possession
of the data. However, Fort Scott and Cedar Strat will be the exception to this
in that we are the exploration team developing the data.

— Fort Scott will, at their discretion, shoot additional 3D seismic data which
is not part of the budget. This will be owned by Fort Scott and licensed to
Cedar Strat and the participants in the play at no additional costs. This will
be used for the benefit of the play and the construction of balanced cross
sections as it relates in harmony with the other data acquired by Cedar Strat.
Cedar Strat will receive a license to this data at no additional cost.

--------------------------------------------------------------------------------


SCHEDULE “B”

This is Schedule "B" annexed to and forming part of the Assignment Agreement
between E-Com Technologies Inc. and Fort Scott Energy Corp., dated the 5th day
of August, 2004


SHARE TRANSFER AGREEMENT

THIS AGREEMENT dated for reference the 5th day of August, 2004

AMONG:

  E-COM TECHNOLOGIES INC., a Nevada company whose address is Suite 1925, 200
Burrard Street, Vancouver, British Columbia, V6C 3L6 Canada


  (hereinafter called “E-Com”)


OF THE FIRST PART

AND:

  FORT SCOTT ENERGY CORP., a Nevada company whose address is 5548 Parthenon
Place, West Vancouver, British Columbia, V7W 2V7 Canada


  (hereinafter called “Fort Scott”)


OF THE SECOND PART

WITNESSES THAT WHEREAS:

A.     Fort Scott is the registered and beneficial owner of all of the
outstanding shares in the capital of Frontier Exploration Ltd. (the “Company”);
and

B.     Pursuant to the terms of an Assignment Agreement dated August 5th, 2004
between Fort Scott and E-com (the “Assignment Agreement”), Fort Scott has agreed
to transfer to E-Com all of the issued and outstanding shares in the capital of
the Company (the “Shares”) on the terms and conditions hereinafter set forth.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), and in consideration
of the sum of TEN DOLLARS of lawful money of the United States now paid by E-Com
to Fort Scott (the receipt and sufficiency of which is hereby acknowledged by
the Indemnifier), the parties covenant and agree each with the others as
follows:

1.     WARRANTIES AND REPRESENTATIONS

1.1     Fort Scott warrants and represents to E-Com with the intent that E-Com
will rely thereon in entering into this Agreement and in concluding the transfer
contemplated herein, that:

  (a) Fort Scott is the registered and beneficial owner of the Shares;


  (b) the Shares are validly issued and outstanding as fully paid and
non-assessable in the capital of the Company and are free and clear of all
liens, charges and encumbrances;


  (c) Fort Scott has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the legal and beneficial title and ownership of the Shares
to E-Com; and


  (d) no person, firm, corporation or entity of any kind has or will have on or
after the Closing Date any agreement, right or option, consensual or arising by
law, present or future, contingent, pre-emptive or absolute, or capable of
becoming an agreement, right or option:


  (i) to require the Company to issue any further or other shares in its capital
or any other security or interest convertible or exchangeable into shares in its
capital or to convert or exchange any securities into or for shares in the
capital of the Company;


  (ii) for the issue or allotment of any of the authorized but unissued shares
in the capital of the Company;


  (iii) to require the Company to purchase, redeem or otherwise acquire any of
the issued and outstanding shares in the capital of the Company; or


  (iv) to purchase or otherwise acquire any shares in the capital of the
Company.


1.2     E-Com warrants and represents to Fort Scott with the intent that Fort
Scott will rely thereon in entering into this Agreement and in concluding the
transfer herein, that E-Com:

  (a) is a company duly incorporated in the State of Nevada and is in good
standing; and


  (b) has the corporate capacity to enter into this Agreement and has taken the
necessary steps to authorize the execution thereof.


2.     SHARE TRANSFER

2.1     On the basis of the warranties and representations of Fort Scott set
forth in clause 1.1 of this Agreement and subject to the terms and conditions of
this Agreement and the Assignment Agreement, E-Com agrees to acquire from Fort
Scott and Fort Scott agrees to transfer to E-Com the Shares on the Closing Date
(hereinafter defined).

3.     CONDITIONS

3.1     The obligation of E-Com to carry out the terms of this Agreement and to
complete the transfer referred to in clause 2.1 hereof is subject to the
following conditions:

  (a) that on the Closing Date the warranties and representations of Fort Scott
as set forth in clause 1.1 of this Agreement will be true in every particular as
if such warranties and representations had been made by Fort Scott on the
Closing Date; and


  (b) that on the Closing Date Fort Scott will have delivered to E-Com, the
following documents:


  (i) a Directors Resolution of Fort Scott authorizing the transfer of the
Shares to E-Com;


  (ii) share certificates representing the Shares, duly endorsed by Fort Scott
for transfer to E-Com;


  (iii) new share certificates representing the Shares, issued in the name of
E-Com;


  (iv) all of the consents and approvals in writing necessary to the transfer
contemplated herein; and


  (v) all other documents and instruments as E-Com may reasonably require.


3.2     This is a valid and binding Agreement, whether or not the foregoing
conditions are satisfied; however, the obligation of E-Com to complete the
transfer is subject to waiver or satisfaction of these conditions precedent. The
conditions set forth in clause 3.1 of this Agreement are for the exclusive
benefit of E-Com and may be waived by E-Com in writing in whole or in part on or
before the Closing Date, but save as so waived, the completion of the transfer
referred to in clause 2.1 hereof by E-Com will not prejudice or affect in any
way the rights of E-Com in respect of the warranties and representations of Fort
Scott as set forth in clause 1.1 of this Agreement, and the said warranties and
representations will survive the Closing Date.

4.     CLOSING DATE

4.1    The Closing Date shall occur on (A) the date that the Debt and all
amounts due and owing thereunder, as evidenced by the Convertible Debenture and
Promissory Note established by the Assignment Agreement, has been paid in full
by E-Com or has been converted by Fort Scott, pursuant to the terms of the
Assignment Agreement; or (B) such other date as the parties hereto may agree in
writing.

5.     NOTICE

5.1     Any notice required or permitted to be given under this Agreement will
be validly given if in writing and delivered, sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy or sent by prepaid registered mail, addressed to the applicable
party at its address indicated on the first page of this Agreement or to such
other address as any party may specify by notice in writing to the other. Any
notice delivered on a Business Day will be deemed conclusively to have been
effectively given on the date notice was delivered and any notice given by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed conclusively to have been
given on the date of such transmission. Any notice sent by prepaid registered
mail will be deemed conclusively to have been effectively given on the third
Business Day after posting, but if at the time of posting or between the time of
posting and the fifth Business Day thereafter there is a strike, lockout or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

6.     GENERAL PROVISIONS

6.1      Time is of the essence of this Agreement.

6.2     The parties will execute and deliver all such further documents and
instruments and do all acts and things as may be necessary or convenient to
carry out the full intent and meaning of and to effect the transactions
contemplated by this Agreement.

6.3     This Agreement is the whole agreement between the parties hereto in
respect of the transfer contemplated hereby and there are no warranties,
representations, terms, conditions, or collateral agreements expressed or
implied, statutory or otherwise, other than expressly set forth in this
Agreement.

6.4     This Agreement will enure to the benefit of and be binding upon the
parties hereto, and their respective heirs, administrators, executors,
successors and assigns.

6.5    This Agreement will be governed by and construed in accordance with the
laws of State of Nevada, and the parties hereby attorn to the jurisdiction of
the Courts of competent jurisdiction of Nevada in any proceeding hereunder.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed under
seal and delivered this 5th day of August, 2004.


E-COM TECHNOLOGIES INC.

Per: /s/signed
Authorized Signatory


FORT SCOTT ENERGY CORP.

Per: /s/signed
Authorized Signatory

--------------------------------------------------------------------------------


SCHEDULE “C”

This is Schedule "C" annexed to and forming part of the Assignment Agreement
between E-Com Technologies Inc. and Fort Scott Energy Corp., dated the 5th day
of August, 2004

  Schedule of Leases on the Lands held by or for which application for
registration in the name of Frontier Explorations Ltd. has been made


Frontier Exploration Ltd.
Diamond Range Play
Acreage Status
Lease Offers sent in


Twnshp       Rnge      Part                                                Acres             County             Competitive
                                                                                                                 Lease Sale

T25N         R54E      Sec. 1, Lots 1-4, S2N2, S2                             649.48    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 2, Lots 1-4, S2N2, S2                             647.80    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 11,12, all                                      1,280.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 5, Lots 1,2, S2NE, NW, S2                         641.04    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 6,7,8, all                                      1,424.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R54E      Sec. 25,26,35,36 all                                 2,560.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 29, all                                           640.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 30, Lots 1-4, E2W2, E2                            646.36    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 31, Lots 1-7, E2NW, NE4SW, N2SE, NE,              664.30    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 32, Lots 1-4, N2S2, N2                            656.16    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
                                                                       --------------
                                                                            9,809.14
                                                                       --------------


T26N         R54E      Sec. 1, Lots 1-4, S2N2 S2                              659.40            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R54E      Sec. 11,12,13,14,23,24,27, all                       4,480.00            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R54E      Sec. 22, all                                           640.00            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 7, Lots 1-4, E2W2, E2                             646.24            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 8,17,20 all                                     1,920.00            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 18, Lots 1-4, E2W2, E2                            646.36            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 19, Lots 1-4, E2W2, E2                            646.48            Elko/Eur/WP   9/10/2002 Sent Gr
                                                                                                                              1
                                                                       --------------
                                                                            9,638.48
                                                                       --------------


T25N         R54E      Sec.33, Lots 1,2,3, SESE, N2SE, N2SW, N2               594.77    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 26, E2NW, NE, S2                                  560.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 25,34,35,35, all                                2,560.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 19, 20,29,30,31, all                            2,244.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 32, all, (Exclude Patent MS 2180)                 583.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
                                                                       --------------
                                                                            6,541.77
                                                                       --------------


T25N         R55E      Sec. 13,14,23,24, all                                2,560.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 4, Lots 1-4, S2N2, S2                             644.88    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 10,15,17,18, all                                2,248.00    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 9, Lots 1-14 W2SE, SW                             743.33    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 16, Lots 1-4, W2E2, W2                            675.83    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 21, Lots 1-4, W2E2, W2                            653.08    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 22, Lots 1-8, W2                                  656.32    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 28, Lots 1,2,3,4, W2E2, W2                        633.64    Eureka & White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R55E      Sec. 33, Lots 1,2,3,4,5,6,7, NWSE, N2SW, 2NE,          648.04    Eureka & White Pine   9/10/2002 Sent Gr
                      NW                                                                                                      1
                                                                       --------------
                                                                            9,463.12
                                                                       --------------


T25N         R55E      Sec. 3, Lots 1,2,3,4, S2N2, S2                         648.20                 Eureka   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R54E      Sec. 4, Lots 1,2,3,4, S2N2, S2                         647.40                 Eureka   9/10/2002 Sent Gr
                                                                                                                              1
T26N         R54E      Sec. 34 all                                            640.00                 Eureka   9/10/2002 Sent Gr
                                                                                                                              1
                                                                       --------------
                                                                            1,935.60
                                                                       --------------


T25N         R55E      Sec. 27, Lots 1-4, NW, S2                              646.50             White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 28, Lots 1-4, W2E2, W2                            639.10             White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 33, Lots 1-4, W2E2, W2                            639.92             White Pine   9/10/2002 Sent Gr
                                                                                                                              1
T25N         R55E      Sec. 34, Lots 1-8, NWNE, SESE.                         418.86             White Pine   9/10/2002 Sent Gr
                                                                                                                              1
                                                                       --------------
                                                                            2,344.38
                                                                       --------------


T22N         R54E      Sec. 1, Lots 1-4, S2N2, S2                             640.84                 Eureka   6/10/2003 Sent Gr
                                                                                                                              1
T22N         R54E      Sec. 12,13, all                                      1,280.00                 Eureka   6/10/2003 Sent Gr
                                                                                                                              1
                                                                       --------------
                                                                            1,920.84
                                                                       --------------

                       Total Group 1                                       41,653.33
                                                                       --------------


T18N         R55E      Sec. 6, Lots 1-3,6,7, S2NE, SESW, E2SE;                391.46             White Pine   12/9/2003 Sent Gr
                                                                                                                              2
T18N         R55E      Sec. 7, Lots 1-4, S2NE, E2NW, NESW, SE;                505.98             White Pine   12/9/2003 Sent Gr
                                                                                                                              2
T18N         R55E      Sec. 8, E2, SW,                                        480.00             White Pine   12/9/2003 Sent Gr
                                                                                                                              2
T18N         R55E      Sec. 17, all,                                        2,535.20             White Pine   12/9/2003 Sent Gr
                                                                                                                              2
T18N         R55E      Sec. 18, Lots 1-4, E2, E2W2                          Included             White Pine   12/9/2003 Sent Gr
                                                                               above                                          2
T18N         R55E      Sec. 19, Lots 1-4, E2, E2W2                          Included             White Pine   12/9/2003 Sent Gr
                                                                               above                                          2
T18N         R55E      Sec. 20, all                                         Included             White Pine   12/9/2003 Sent Gr
                                                                               above                                          2
                                                                       --------------
                                                                            3,912.64
                                                                       --------------



T18N         R54E      Sec. 01, lots 3,4, SWNE, S2NW, S2                    1,757.49    Eureka & White Pine  6/8/2004 Sent Gr 2
T18N         R54E      Sec. 02, lots 1-7, SWNE, S2NW, SW, W2SE              Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      Sec. 11, lots 1-4, W2E2, W2                          Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      Sec. 12, all                                         Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 03, lots 1-4, S2N2, S2;                         2,502.92    Eureka & White Pine  6/8/2004 Sent Gr 2
T18N         R54E      sec. 04, lots 1-4, S2N2, S2;                         Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 09, all;                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 10, all,                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 13, all;                                        2,543.94    Eureka & White Pine  6/8/2004 Sent Gr 2
T18N         R54E      sec. 14, lots 1-4, W2E2, W2;                         Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 23, lots 1-4, W2E2, W2                          Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 24, all.                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 15, all;                                        2,560.00    Eureka & White Pine  6/8/2004 Sent Gr 2
T18N         R54E      sec. 16, all;                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 21, all;                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 22, all.                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
                                                                       --------------
                                                                            9,364.35                      x
                                                                       --------------



T18N         R54E      sec. 25, all;                                        2,550.24    Eureka & White Pine  6/8/2004 Sent Gr 2
T18N         R54E      sec. 26, lots 1-9, W2E2, N2NW, SWNW,                 Included    Eureka & White Pine  6/8/2004 Sent Gr 2
             R54E                   (excl me patents);                         above
                                                                            Included
                                                                               above
T18N         R54E      sec. 35, lots 1-9, W2NE, W2NW, N2SW, NWSE,           Included    Eureka & White Pine  6/8/2004 Sent Gr 2
             R54E                  (excl me patents);                          above
                                                                            Included
                                                                               above
T18N         R54E      sec. 36, all.                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 27, all;                                        2,524.60    Eureka & White Pine  6/8/2004 Sent Gr 2
T18N         R54E      sec. 28, all;                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 33, lots 1-4, N2, N2S2                          Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T18N         R54E      sec. 34, lots 1-4, N2, N2S2                          Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
                                                                       --------------
                                                                            5,074.84                      x
                                                                       --------------


T21N         R54E      sec. 01,02,11,12,13,14,all;                          3,853.00                 Eureka  6/8/2004 Sent Gr 2
T21N         R54E      sec. 23, N2, S2S2;                                     480.00                 Eureka  6/8/2004 Sent Gr 2
T21N         R54E      sec. 24,25,26, all;                                  1,920.00                 Eureka  6/8/2004 Sent Gr 2
T21N         R54E      sec. 35, N2, N2SW, S2SE;                               480.00                 Eureka  6/8/2004 Sent Gr 2
T21N         R54E      sec. 36, all.                                          640.00                 Eureka
                                                                       --------------
                                                                            7,373.00                      x
                                                                       --------------


T21-1/2N     R54E      sec. 35, lots 1-4, S2N2, S2;                           577.14                 Eureka  6/8/2004 Sent Gr 2
T21-1/2N     R54E      sec. 36, lots 1-5, S2NE, SENW, S2.                     570.55                 Eureka  6/8/2004 Sent Gr 2
                                                                       --------------
                                                                            1,147.69                      x
                                                                       --------------


T22N         R54E      sec. 02, lots 1-4, S2N2, S2;                         1,281.40                 Eureka  6/8/2004 Sent Gr 2
T22N         R54E      sec. 03, lots 1-4, S2N2, S2;                         Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T22N         R54E      sec. 10,11,14,23,24,25,26, all;                      4,480.00                 Eureka  6/8/2004 Sent Gr 2
T22N         R54E      sec. 35, lot 1, N2, N2SW, SWSW, SE;                  1,280.00                 Eureka  6/8/2004 Sent Gr 2
T22N         R54E      sec. 36, lots 1-3, N2, SWSW, SE.                     Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
                                                                       --------------
                                                                            7,041.40                      x
                                                                       --------------


T23N         R54E      sec. 01,02,11,12,13,14, all; (Pro Dia 162);          4,640.00                 Eureka  6/8/2004 Sent Gr 2
T23N         R54E      sec. 23, N2, SE (Pro Dia 162)                        Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T23N         R54E      sec. 23, SW;                                         Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T23N         R54E      sec. 24, all (Pro Dia 162);                          Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T23N         R54E      sec. 25, all (Pro Dia 162);                          2,442.00                 Eureka  6/8/2004 Sent Gr 2
T23N         R54E      sec. 26, E2, SW (Pro Dia 162);                       Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T23N         R54E      sec. 26, NW;                                         Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T23N         R54E      sec. 35, all (Pro Dia 162);                          Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T23N         R54E      sec. 36, all (Pro Dia 162).                          Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
                                                                       --------------
                                                                            7,082.00                      x
                                                                       --------------


T24N         R54E      sec. 01, 02, all (Pro Dia 163)                       1,584.00                 Eureka  6/8/2004 Sent Gr 2
T24N         R54E      sec. 03, N2, SE (Pro Dia 163);                       Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T24N         R54E      sec. 03, SW.                                         Included                 Eureka  6/8/2004 Sent Gr 2
                                                                               above
T24N         R54E      sec. 13,14, 23,24, all (Pro Dia 163);                2,302.00                 Eureka  6/8/2004 Sent Gr 2
T24N         R54E      sec. 25,26,35,36, all (Pro Dia 163).                 2,304.00                 Eureka  6/8/2004 Sent Gr 2
                                                                       --------------
                                                                            6,190.00                      x
                                                                       --------------


T19N         R55E      sec. 04, lots 1-12.                                    484.30    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 05, lots 1-5, S2N2, SW, N2SE, SWSE;             1,247.95    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 06, lots 1-7, S2NE, SENW, E2SW, SE.             Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 07, lots 1-4, E2, E2W2;                         1,266.05    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 08, lots 1-6, W2, W2SE, SESE.                   Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 09, lots 1-6, E2NE, NENW, SESW, SE;               548.13    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 16, lots 1-4, E2, E2W2.                           637.00    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 17, all;                                        1,287.88    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 18, lots 1-4, E2, E2W2.                         Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 19, lots 1-4, E2, E2W2;                         1,289.96    Eureka & White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 20, all;                                        Included    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 21, lots 1-6, E2, N2NW;                           632.28    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                       --------------
                                                                            7,393.55                      x
                                                                       --------------


T19N         R55E      sec. 28, all.                                          640.00             White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 29, lots 1-8, S2;                               2,461.88             White Pine  6/8/2004 Sent Gr 2
T19N         R55E      sec. 30, lots 1-7, NE, E2NW, NESW, N2SE;             Included             White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 31, lots 1-4, W2NE, SENE, E2W2, SE;             Included             White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 32, E2, E2NW, SW.                               Included             White Pine  6/8/2004 Sent Gr 2
                                                                               above
T19N         R55E      sec. 33, all;                                          640.00             White Pine  6/8/2004 Sent Gr 2
                                                                       --------------
                                                                            3,741.88
                                                                       --------------


T20N         R55E      (Pro Dia 203)                                                    Eureka & White Pine  6/8/2004 Sent Gr 2
T20N         R55E      sec. 04, N2, SW;                                       647.00    Eureka & White Pine  6/8/2004 Sent Gr 2
T20N         R55E      sec. 04, SE.                                    Include above    Eureka & White Pine  6/8/2004 Sent Gr 2
T20N         R55E      sec. 05, 06, 07, 08, all;                            2,542.00    Eureka & White Pine  6/8/2004 Sent Gr 2
T20N         R55E      sec. 17, 18, 19, 20, all;                            2,500.00    Eureka & White Pine  6/8/2004 Sent Gr 2
                                                                            5,689.00
                                                                       --------------

                       Total Group 2                                       64,010.35
                                                                       --------------

                       Grant Total Group and Group 2                      105,663.68
                                                                       ==============


--------------------------------------------------------------------------------


Nominated


T24N         R55E      Sec. 2, Lots 1-4, S2, S2N2                      White Pine                    643.78        Darci Stoker
------------
T24N         R55E      Sec. 3, Lots 1-10, SE, S2NE                     White Pine                    633.51        Darci Stoker
------------
T24N         R55E      Sec. 4, Lots 1-22, SW, W2SE                     White Pine                  1,044.93        Darci Stoker
------------
T24N         R55E      Sec. 9, Lots 1-4, W2, W2E2                      White Pine                    668.59        Darci Stoker
------------
T24N         R55E      Sec. 16, Lots 1-4, W2, W2E2                     White Pine                    663.32        Darci Stoker
------------
T24N         R55E      Sec. 21, Lots 1-4, W2, W2E2                     White Pine                    663.06        Darci Stoker
------------
T24N         R55E      Sec. 28, Lots 1-4, W2, W2E2                     White Pine                    670.03        Darci Stoker
------------
T24N         R55E      Sec. 33, Lots 1-4, W2, W2E2                     White Pine                    651.12        Darci Stoker
------------
T24N         R55E      Sec. 34, Lots 1-8, N2                           White Pine                    989.52        Darci Stoker
------------
T24N         R55E      Sec. 35, Lots 1-8, N2                           White Pine                    990.52        Darci Stoker
------------
T24N         R55E      Sec. 5,6,7,8,17,18, all, (Ex. MS 2180)          Eureka/White                4,419.00        Darci Stoker
                                                                       Pine
------------
T24N         R55E      Sec. 10,11,14,15,22,23, all                     White Pine                  3,840.00        Darci Stoker
------------
T24N         R55E      Sec. 19,20,26,27,29,30,31,32, all               Eureka/White                5,008.00        Darci Stoker
                                                                       Pine
------------
T23N         R55E      Sec. 2, Lots 1-10, SE, S2NE                     White Pine                    653.87        Darci Stoker
------------
T23N         R55E      Sec. 11, Lots 1-8, E2                           White Pine                    642.92        Darci Stoker
------------
T23N         R55E      Sec. 3,4,5,6,7,8,9,10,16,17,18, all             Eureka/White                6,864.00        Darci Stoker
                                                                       Pine
------------
                                                                                                  29,046.17            LLD 2000
------------


T23N         R55E      Sec. 14, Lots 1-8, E2                           White Pine                    633.04    Leonard Matthews
------------
T23N         R55E      Sec. 23, Lots 1-4, E2, W2W2                     White Pine                    635.29    Leonard Matthews
------------
T23N         R55E      Sec. 26, Lots 1-4, E2, W2W2                     White Pine                    638.27    Leonard Matthews
------------
T23N         R55E      Sec. 35, Lots 1-8, E2                           White Pine                    642.46    Leonard Matthews
------------
T23N         R55E      Sec. 15,19,20,21,22,27,28,29, all               Eur/WP                      5,073.00    Leonard Matthews
------------
T23N         R55E      Sec. 30,31,32,33,34, all                        Eur/WP                      3,107.00    Leonard Matthews
------------
T22N         R55E      Sec. 2, Lots 1-4, S2, S2N2,                     Eureka                        644.00    Leonard Matthews
------------
T22N         R55E      Sec. 3, Lots 1-7, SW, S2NW, W2SE, SENW          Eureka                        638.40    Leonard Matthews
------------
T22N         R55E      Sec. 4, Lots 1-4, S2, S2N2                      Eureka                        636.04    Leonard Matthews
------------
T22N         R55E      Sec. 5, Lots 1-4, S2, S2N2                      Eur/WP                        635.64    Leonard Matthews
------------
T22N         R55E      Sec. 6, Lots 1-7, Se, S2NE, SENW, E2SW          White Pine                    591.52    Leonard Matthews
------------
T22N         R55E      Sec. 7, Lots 1-4, E2, E2W2,                     White Pine                    597.40    Leonard Matthews
------------
T22N         R55E      Sec. 10, Lots 1-6, SE, E2SW, E2NW, W2NE,        Eureka                        642.22    Leonard Matthews
------------
T22N         R55E      Sec. 15, Lots 1-4, E2, W2W2,                    Eureka                        643.36    Leonard Matthews
------------
T22N         R55E      Sec. 18, Lots 1-4, E2, E2W2                     White Pine                    601.08    Leonard Matthews
------------
T22N         R55E      Sec. 8,9,11,16,17, all                          Eur/WP                      3,200.00    Leonard Matthews
------------
                                                                                                  19,558.72            LLD 2000
------------


T22N         R55E      Sec. 19, Lots 1-4, E2,E2W2                      Eur/WP                        604.68    Kathryn Matthews
------------
T22N         R55E      Sec. 30, Lots 1-4, E2,E2W2,                     Eur/WP                        608.28    Kathryn Matthews
------------
T22N         R55E      Sec. 31, Lots 1-4, E2,E2W2,                     Eur/WP                        609.44    Kathryn Matthews
------------
T22N         R55E      Sec. 22, Lots 1-4, W2W2, NE                     Eur/WP                        484.48    Kathryn Matthews
------------
T22N         R55E      Sec. 23, N2                                     White Pine                    320.00    Kathryn Matthews
------------
T22N         R55E      Sec. 34, W2, N2SE                               Eur/WP                        400.00    Kathryn Matthews
------------
T22N         R55E      Sec. 20,21,28,29,32,33, all                     Eur/WP                      3,840.00    Kathryn Matthews
------------
T21N         R55E      Sec. 2, Lots 1-4, S2,S2N2                       Eur/WP                        637.64    Kathryn Matthews
------------
T21N         R55E      Sec. 3, Lots 1-4, S2,S2N2                       Eur/WP                        637.12    Kathryn Matthews
------------
T21N         R55E      Sec. 4, Lots 1-7, SE,E2SW,S2NW,SENW,            Eur/WP                        643.60    Kathryn Matthews
------------
T21N         R55E      Sec. 5, Lots 1-7, SW,S2NW,W2SE,SWNE             Eur/WP                        651.28    Kathryn Matthews
------------
T21N         R55E      Sec. 8, Lots 1-4, W2, W2E2                      Eur/WP                        645.44    Kathryn Matthews
------------
T21N         R55E      Sec. 14, Lots 1-4, SW,E2E2,                     White Pine                    481.64    Kathryn Matthews
------------
T21N         R55E      Sec. 17, Lots 1-4, W2, W2E2                     Eur/WP                        643.11    Kathryn Matthews
------------
T21N         R55E      Sec. 20, Lots 1-4, S2,S2N2                      Eur/WP                        637.44    Kathryn Matthews
------------
T21N         R55E      Sec. 22, S2, NE, E2NW, NWNW                     Eur/WP                        600.00    Kathryn Matthews
------------
T21N         R55E      Sec. 23, Lots 1-12, E2E2                        Eur/WP                        640.56    Kathryn Matthews
------------
T21N         R55E      Sec. 26, Lots 1-4, E2,E2W2                      Eur/WP                        642.18    Kathryn Matthews
------------
T21N         R55E      Sec. 16,18,19,21,28,29,30,31,32,33, all         Eur/WP                      6,352.00    Kathryn Matthews
------------
T21N         R55E      Sec. 6,7,9,10,11,27,34,35, all                  White Pine                  5,083.00    Kathryn Matthews
------------
T20N         R55E      Sec. 2, Lots 3-9, SW,S2NW,W2SE,SWNW             Eur/WP                        647.78    Kathryn Matthews
------------
T20N         R55E      Sec. 3, Lots 1-4, SW,S2N2                       Eur/WP                        643.68    Kathryn Matthews
------------
T20N         R55E      Sec. 11, Lots 1-2, S2,NW,W2NE                   Eur/WP                        640.64    Kathryn Matthews
------------
T20N         R55E      Sec. 15, Lots 1-2, N2,SE,S2SW                   Eur/WP                        637.11    Kathryn Matthews
------------
T20N         R55E      Sec. 9,10,16                                    Eur/WP                      1,973.00    Kathryn Matthews
------------
                                                                                                  29,714.10            LLD 2000
------------


T20N         R55E      Sec. 21,28,29,30,31,32,33,34, all               Eur/WP                      5,106.00     John Brailsford
------------
T20N         R55E      Sec. 22, Lots 1-4, E2, N2NW, S2SW,              White Pine                    642.93     John Brailsford
------------
T20N         R55E      Sec. 27, Lots 1-4, E2, S2NW, N2SW,              White Pine                    643.93     John Brailsford
------------
T20N         R54E      Sec. 9,11,12,13,14,16,17,21,22,23, all          Eureka                      6,388.71     John Brailsford
------------
T20N         R54E      Sec. 24,25,26,27,28,29,32,33,34,35,36, all      Eur/WP                      7,040.00     John Brailsford
------------
T20N         R54E      Sec. 1, Lots 1-4, S2, S2N2,                     Eureka                        641.80     John Brailsford
------------
T20N         R54E      Sec. 2, Lots 1-4, S2, S2N2,                     Eureka                        641.80     John Brailsford
------------
T20N         R54E      Sec. 3, Lots 1-7, SE, E2SW, SENW, S2NE,         Eureka                        667.40     John Brailsford
------------
T20N         R54E      Sec. 4, Lots 1-4, S2, S2N2                      Eureka                        645.96     John Brailsford
------------
T20N         R54E      Sec. 10, Lots 1-4, E2, E2W2,                    Eureka                        655.68     John Brailsford
------------
T20N         R54E      Sec. 15, Lots 1-2, E2, SW, E2NW,                Eureka                        645.21     John Brailsford
------------
T20N         R54E      Sec. 17, Lots 1-3, N2, SE, SESW,                Eureka                        644.71     John Brailsford
------------
T20N         R54E      Sec. 20, Lots 1-3, S2, NE, NENW,                Eureka                        647.58     John Brailsford
------------
                                                                                                  25,011.71            LLD 2000
------------


T19N         R54E      Sec. 10,11,12,13,;14,15,22,23,24                Eureka/Wh Pine              5,760.00   Ileana Brailsford
------------
T19N         R54E      Sec. 25,26,27,33,34,35,36                       Eureka/Wh Pine              4,420.00   Ileana Brailsford
------------
T19N         R54E      Sec. 1, Lots 1-4, S2, S2N2,                     Eureka                        455.20   Ileana Brailsford
------------
T19N         R54E      Sec. 2, Lots 1-4, S2, S2N2,                     Eureka                        448.00   Ileana Brailsford
------------
T19N         R54E      Sec. 3, Lots 1-4, S2, S2N2                      Eureka                        437.60   Ileana Brailsford
------------
                                                                                                  11,520.80            LLD 2000
------------

------------
                                                                                                 114,851.50
------------
